DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-4, 7-14, and 20 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heidenfelder et al. (US 2008/015718 A1) (“Heidenfelder” herein-provided by applicant)

(Claims contain only selected species)

Claim 1
 Heidenfelder discloses a method for treating a well in a geologic formation comprising:
a) introducing to the well a first composition comprising about 65 wt. % to about 99.5 wt. % of an acid selected from among an alkylsulfonic acid, [0024-0027] and
 	b) introducing to the well a second composition comprising water; [0050]
c) combining wherein the first and second compositions combine in the well by mixing, by diffusion, by heating the compositions by applied heat or natural heat in the well, or by physical agitation of the compositions with application of a separate fluid or gas stream into the well location where the compositions are located; [0014; 0025; 0050]	
d) forming a third composition comprising about 20 wt. % to about 40 wt. % of the acid, and wherein the first composition is unreactive with the formation and the third composition is reactive with the formation. 

	Since Heidenfelder discloses the same method of treating a subterranean formation by introducing a first fluid comprising an aklysulfonic acid and a second fluid comprising of water, it would form a third composition comprising about 20 wt. % to about 40 wt. % of the acid, and the first composition is unreactive with the formation and the third composition is reactive with the formation
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Heidenfelder does not explicitly disclose the terminology as recited within the claimed invention: combining wherein the first and second compositions combine in the well by heating the compositions by applied heat or natural heat in the well,. However, Heidenfelder discloses that fracturing of the formation by means of any desired flooding medium, for example water, can first be carried out. Hydraulic fracturing can, however, also be carried out with the acidic formulation itself which is used according to the invention. Whether a simple acidizing treatment without hydraulic fracturing of the formation or a combined fracturing/acidizing treatment is effected can be determined by the person skilled in the art in a manner known in principle and by the choice of the pressure at which the acidic formulation is forced into the formation.[0050]. Methanesulfonic acid can advantageously be used for the treatment of rock formations having a temperature of at least 60.degree. C., in particular from 60 to 250.degree. C. The temperature of the rock formation to be treated is preferably from 100 to 240.degree. C., particularly preferably from 120 to 230.degree. C., very particularly preferably from 140 to 220.degree. C. and, for example, from 160 to 220.degree. C. ([0025)]; which serves as the combination of the first and second composition in the wellbore. Therefore, the Examiner interprets this disclosure to read on the claimed invention.

Claim 2
Heidenfelder discloses the method of claim 1, wherein the third composition increases flow of hydrocarbons from the geologic formation into the well. [0001-0004]

Claim 3
Heidenfelder discloses the method of claim 1, wherein the geologic formation is a
carbonate formation. [0020-0023]

Claim 4
Heidenfelder discloses the method of claim 3, wherein the third composition creates wormholes in the carbonate formation. [0001; 0047]

Claim 7
Heidenfelder discloses the method of claim 1, wherein the acid comprises an alkylsulfonic Acid. [0015]

Claim 8
Heidenfelder discloses the method of claim 7, wherein the acid is methanesulfonic acid. [0015]

Claim 9-11
Heidenfelder discloses the method of claim 1, wherein the first composition comprises
about 65 wt. % to about 80 wt. % or about 68 wt. % to about 72 wt. % of the acid methanesulfonic acid. [0024-0027]

Claim 12-14
Since Heidenfelder discloses the same method of treating a subterranean formation by introducing a first fluid comprising an aklysulfonic acid and a second fluid comprising of water, it would form a third composition comprising about 25 wt. % to about 40 wt. % of the methanesulfonic acid.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 20
Heidenfelder discloses the method of claim 1, wherein the second composition comprises brine, seawater, hydrochloric acid, formic acid, acetic acid, a carboxylic acid , an alkylsufonic acid, a metal chelating agent, a linear polymer, a crosslinked polymer, a gelling agent, an emulsifier, a foaming agent, a defoaming agent, or combinations thereof. [(0045; 0050;]

 	Claims 1-4, 7-14, and 20 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jiang et al. (US 2015/0075797 A1) (Jiang” herein-cited previously)

(Claims contain only selected species)

Claim 1
 Jiang discloses a method for treating a well in a geologic formation comprising:
a) introducing to the well a first composition comprising about 65 wt. % to about 99.5 wt. % of an acid selected from among an alkylsulfonic acid, and
 	b) introducing to the well a second composition comprising water;
c) combining wherein the first and second compositions combine in the well by mixing, by diffusion, by heating the compositions by applied heat or natural heat in the well, or by physical agitation of the compositions with application of a separate fluid or gas stream into the well location where the compositions are located;	
d) forming a third composition comprising about 20 wt. % to about 40 wt. % of the acid, and wherein the first composition is unreactive with the formation and the third composition is reactive with the formation. [0015; 0046; 0048-0049; 0051; 0071-0072; 0106-0113]
	Since Jiang discloses the same method of treating a subterranean formation by introducing a first fluid comprising an aklysulfonic acid and a second fluid comprising of water, it would form a third composition comprising about 20 wt. % to about 40 wt. % of the acid, and the first composition is unreactive with the formation and the third composition is reactive with the formation
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Jiang does not explicitly disclose the terminology as recited within the claimed invention: combining wherein the first and second compositions combine in the well by mixing, by diffusion. However, Jiang discloses that injecting a treatment stage fluid above a fracturing pressure to form a fracture in a subterranean formation penetrated by a wellbore; successively alternating modes in the treatment stage fluid, in either order, between at least first and second modes terms ((0013]), the concentration profiles of different fluid modes 24, 26 alternate over time. The overlapping portions of the fluid modes 24, 26 indicate the intermixing of the two fluids in the treatment fluid that may be produced, e.g., in the wellbore in transit to the formation, according to some embodiments of the instant disclosure. ([0068)]; which serves as the combination of the first and second composition in the wellbore. Therefore, the Examiner interprets this disclosure to read on the claimed invention.

Claim 2
Jiang discloses the method of claim 1, wherein the third composition increases flow of hydrocarbons from the geologic formation into the well. [0034 & Claim 1]

Claim 3
Jiang discloses the method of claim 1, wherein the geologic formation is a
carbonate formation. [0049]

Claim 4
Jiang discloses the method of claim 3, wherein the third composition creates wormholes in the carbonate formation. (i.e. etch formation) [0008 & Claim 1]

Claim 7
Jiang discloses the method of claim 1, wherein the acid comprises an alkylsulfonic Acid. [0046; 0051; 0106-0113]

Claim 8
Jiang discloses the method of claim 7, wherein the acid is methanesulfonic acid. [0051; 0106-0113]

Claim 9-11
Jiang discloses the method of claim 1, wherein the first composition comprises
about 65 wt. % to about 80 wt. % or about 68 wt. % to about 72 wt. % of the acid methanesulfonic acid. [(0051; 0106-0113]

Claim 12-14
Since Jiang discloses the same method of treating a subterranean formation by introducing a first fluid comprising an aklysulfonic acid and a second fluid comprising of water, it would form a third composition comprising about 25 wt. % to about 40 wt. % of the methanesulfonic acid.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 20
Jiang discloses the method of claim 1, wherein the second composition comprises brine, seawater, hydrochloric acid, formic acid, acetic acid, a carboxylic acid , an alkylsufonic acid, a metal chelating agent, a linear polymer, a crosslinked polymer, a gelling agent, an emulsifier, a foaming agent, a defoaming agent, or combinations thereof. [(0046; 0071-0072]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers (US 3,601,197) (“Ayers” herein – provided by applicant), and further in view of Jiang.

(Claims contain only selected species)

Claim 1
 Ayers discloses a method for treating a well in a geologic formation comprising:
a) introducing to the well a first composition comprising about 65 wt. % to about 99.5 wt. % of an acid selected from among an sulfonic acid, (Col. 1 l.14+ & Col. 2 l. 1-17 & 26-30) and
 	b) introducing to the well a second composition comprising water; (Col. 4 l. 20-33)
c) combining wherein the first and second compositions combine in the well by mixing, by diffusion, by heating the compositions by applied heat or natural heat in the well, or by physical agitation of the compositions with application of a separate fluid or gas stream into the well location where the compositions are located; and: (Col. 2 l. 18-30) and
	d) forming a third composition comprising about 20 wt. % to about 40 wt. % of the acid, and wherein the first composition is unreactive with the formation and the third composition is reactive with the formation. (Col. 2 l. 18-30)

	Since Ayers teaches the same method of treating a subterranean formation by introducing a first fluid comprising an aklysulfonic acid and a second fluid comprising of water; it would form a third composition comprising about 20 wt. % to about 40 wt. % of the acid, and the first composition is unreactive with the formation and the third composition is reactive with the formation
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
	Ayers however does not explicitly disclose the sulfonic acid as an alkylsulfonic acid. 
	Jiang teaches the above limitation (see paragraph. 0113 → Jiang teaches this limitation in that wherein the organic acid is selected from carboxylic acids, phosphonic acids, sulfonic acids (including methane sulfonic acid), and combinations thereof) for the purpose of forming hydraulically conductive channels between opposing fracture surfaces. [0106]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the sulfonic acid of Ayers, as alkylsulfonic as taught by Jiang, in order to form hydraulically conductive channels between opposing fracture surfaces.

Claim 2
Ayers discloses the method of claim 1, wherein the third composition increases flow of hydrocarbons from the geologic formation into the well. (Col. 1 l. 14-20)

Claim 3
Ayers discloses the method of claim 1, wherein the geologic formation is a
carbonate formation. (Col. 3 l. 12-18)

Claim 4
Ayers discloses the method of claim 3, wherein the third composition creates wormholes in the carbonate formation. (Col. 7 l. 49-57)

Claims 7-8
Ayers discloses the method of claim 1, wherein the acid comprises sulfonic Acid.  Ayers does not discloses the sulfonic acid as analkylsulfonic acid, wherein the acid is methanesulfonic acid (Same as Claim 1)

Claim 9-11
Ayers discloses the method of claim 1, wherein the first composition comprises
about 65 wt. % to about 80 wt. % or about 68 wt. % to about 72 wt. % of the acid methanesulfonic acid (Col. 1 l.14+ & Col. 2 l. 1-17 & 26-30)

Claim 12-14
Since Ayers discloses the same method of treating a subterranean formation by introducing a first fluid comprising an aklysulfonic acid and a second fluid comprising of water, it would form a third composition comprising about 25 wt. % to about 40 wt. % of the methanesulfonic acid.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 20
Ayers discloses the method of claim 1, wherein the second composition comprises brine, seawater, hydrochloric acid, formic acid, acetic acid, a carboxylic acid , an alkylsufonic acid, a metal chelating agent, a linear polymer, a crosslinked polymer, a gelling agent, an emulsifier, a foaming agent, a defoaming agent, or combinations thereof. (Col. 2 l. 34-30-37)


Response to Arguments
Applicant’s arguments, filed on 10/22/2021, with respect to rejection of claim 1 under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 
Applicant’s arguments, filed on 10/22/2021, with respect to the rejection(s) of Claims 1-4, 7-14, and 20 under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jiang et al. (US 2015/0075797 A1)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/22/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/19/2021